Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on August 11, 2022 is acknowledged.  Claims 7, 11-13, 18-19 were canceled, claims 1-2, 10, 20 and 26 were amended and claims 1-6, 8-10, 14-17, 20-26 are pending in the instant application.  Claim 15 remains withdrawn from consideration as being drawn to a non-elected species.
Claims 1-6, 8-10, 14, 16-17, 20-26 are examined on the merits of this office action.

Withdrawn Objections/Rejections

The objection to Claim 26 is withdrawn in view of amendment of the claims filed August 11, 2022.

The rejection of claims 10 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn in view of amendment of the claims filed August 11, 2022.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 23-26 are/remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of ocular inflammation  and Uveitis does not reasonably provide enablement for prevention of ocular inflammation and in particular prevention of uveitis.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. *Please note that Applicants amended the claim to only recite “treating”, however, Applicants define “Treating” to also include preventing (see PGPUB, paragraph 0045, last four lines).
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

The Nature of the Invention 
Claim 1 is drawn to " method for treating ocular inflammation in a subject in need thereof, the method comprising administering to an eye of said subject a pharmaceutical composition comprising a dose at or below 0.5 ug/mL  of a phosphorylcholine-tuftsin conjugate comprising at least one phosphorylcholine moiety or a derivative thereof and tuftsin or a derivative thereof ” (see claim 1).  *Please note that Applicants amended the claim to only recite “treating”, however, Applicants define “Treating” to also include preventing (see PGPUB, paragraph 0045, last four lines).  
The breadth of the claims
The claims are broad with respect to the patient population and the fact that it encompasses preventing ocular inflammation in any patient.  Applicant’s specification states “According to some embodiments, the ocular inflammation is uveitis. According to some embodiments, the ocular inflammation comprises dry eye, dry macular degeneration, and post operation inflammation”.  Furthermore, “ In some embodiments, treating ocular inflammation comprises at least one of preventing the onset of ocular inflammation, attenuating the progress of ocular inflammation and inhibiting the progression of ocular inflammation” (See paragraph 0045, PgPUB). Thus, the claims further define ocular inflammation to including uveitis, dry eye, macular degeneration and post operation inflammation and thus include prevention of these disorders.

The State of the Prior Art and the predictability or unpredictability of the art
The state of the art is low with regards to treatment of ocular inflammation with phoshorylcholine Tuftsin.  However, Smith teaches Tuftsin is a naturally occurring tetra peptide known to enhance phagocytic activity and bacterial activity of leukocytes (See abstract).  Smith teaches that the combination of tuftsin and gentamicin had significantly fewer organisms (see abstract).
MayoClinic teaches that “Uveitis is a form of eye inflammation. It affects the middle layer of tissue in the eye wall (uvea). Uveitis (u-vee-I-tis) warning signs often come on suddenly and get worse quickly. They include eye redness, pain and blurred vision. The condition can affect one or both eyes, and it can affect people of all ages, even children.  Possible causes of uveitis are infection, injury, or an autoimmune or inflammatory disease. Many times a cause can't be identified” (see MayoClinic, “Uveitis”).   MayoClinic teaches that if uveitis is caused by an underlying condition, treatment may focus on that specific condition. Usually the treatment for uveitis is the same regardless of the associated cause, as long as it is not infectious. The goal of treatment is to reduce the inflammation in your eye, as well as in other parts of the body, if present. In some cases, treatment may be necessary for months to years. Several treatment options are available”.  MayoClinic does not state that Uveitis is preventable.  Given the varying causes, pathological manifestations, the predictability of using one drug to prevent ocular inflammation, uveitis and the conditions listed in Applicants specification in any individual is highly unpredictable.  


The Relative Skill of Those in the Art 

It is not of skill to those in the art to prevent ocular inflammation in any patient population given the unpredictability in the art regarding preventing ocular inflammation which is inclusive to preventing uveitis.   

Amount of Guidance/ the Presence or Absence of Working Examples
	Guidance is not provided regarding prevention of ocular inflammation broadly.  In the instant case, Applicants have looked at the effects of TPC (tuftsin-phosphorylcholine) (see Figures 1-2) on TNFalpha and IL-10 expression in an in vitro setting.  Importantly, Applicants did not reduce to practice any derivatives of Tuftsin or Phosphorylcholine or show prevention of any type of ocular inflammation.

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining composition of the instant claims would be capable of preventing ocular inflammation (which is inclusive to preventing uveitis) in any patient. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims require undue experimentation to use the full scope of the claimed invention. 
Response to Applicant’s Arguments
Applicants argue “Applicants once again assert that Example 1 of the instant application (paragraph [068]) demonstrates the ability of TPC to prevent inflammation. The Office Action asserts that Figure 1 demonstrates a reduction in pro-inflammatory cytokine expression, but to be more precise the figure actually shows a lack of increase. The TPC was administered before the anti-CD3 stimulation. Thus, the lower expression of pro-inflammatory cytokines is not a true reduction, but rather an absence of increase. Thus, the instant application does demonstrate prevention of inflammation. However, without acquiescing to the validity of the rejection and solely for the purpose of expediting prosecution, claim 1 has been amended to only recite treating. The term "preventing" has been cancelled and so claim 1, and all claims that depend from it are fully enabled..
Applicant’s Arguments have been fully considered but not found persuasive.  . Please note that Applicants amended the claim to only recite “treating”, however, Applicants define “Treating” to also include preventing (see PGPUB, paragraph 0045, last four lines).
Applicants did not show that inflammation in the eye was prevented with TPC treatment,  but rather attenuation of anti-CD3 stimulation of TNF-alpha.  In particular, Applicants conclude “TPC treatment decreased expression of the pro-inflammatory cytokine TNF-α, however it was notable that the greatest reduction was seen at very low doses (Fig. 1A). At a dose as low as 0.005 ug/ml the TPC showed its greatest effectiveness, lowering TNF-α levels by 41%. TPC treatment also increased expression of the anti-inflammatory cytokine IL-10 (Fig. 1B). The 0.005 ug/ml TPC dose had the strongest effect causing a 33% increase in IL-10 levels. Effects of TPC on PBMC cytokine secretion were equal if not superior to dexamethasone, as the steroid had a negative effect on IL-10 levels. (Fig. 1B).   Importantly, Applicants did not show prevention of increases in inflammation in Figure 1 but rather a reduction or attenuation.  Furthermore, one of ordinary skill in the art would not extrapolate these findings in vitro of reducing inflammation (not preventing) to preventing uveitis or ocular inflammation generally.  As stated in the above rejection, Uveitis is not considered preventable and there are various underlying causes.  Given the varying causes, pathological manifestations, the predictability of using one drug to prevent ocular inflammation, uveitis and the conditions listed in Applicants specification in any individual is highly unpredictable.
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining composition of the instant claims would be capable of preventing ocular inflammation (which is inclusive to preventing uveitis) in any patient. When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims require undue experimentation to use the full scope of the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 6,  8-10, 14, 21-22 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld (WO2017094014 A1, cited in Applicant’s IDS) in view of Shoenfeld* (US20160193350 A1, cited previously) and Jabs (Am J Ophthalmol. 2000 Oct;130(4):492-513, cited in Applicant’s IDS).
Shoenfeld teaches a method of treating uveitis comprising administering a conjugate comprising Tuftsin and phosphorylcholine (See Example 15). Shoenfeld discloses wherein the conjugate can be administered topically.  Shoenfeld does teach a concentration of TD-PC of 5 ug/mL (see Example 13) that increased anti-inflammatory cytokines (see Figure 16). Shoenfeld teaches wherein 4-amino-phenyl-phosphocholine is the phosphorylcholine derivative (see page 10, lines 3-7).  Regarding claims 4 and 6, Shoenfeld teaches Tuftsin-PC conjugate comprising SEQ ID NO: 2 which comprises a glycine-tyrosine linker (see Table 1).
The dosage of 5 ug/mL meets the limitations of a very low dose as described in paragraph 0042 of Applicant’s specification. Shoenfeld teaches that Uveitis is the inflammation of the uvea (the pigmented inner layer that lies between the retina and the sclera and cornea. The inflammation can occur in the iris, ciliary body, choroid or any part of the uvea) (see page 19, lines 24-27). 
Shoenfeld does not specifically teach (i) that the Tuftsin-PC conjugate was administered to the eye or (ii) the dose amount that was administered for treatment of uveitis and wherein (iii) the subject is being administered a steroid and wherein the steroid dose is lowered due to the administering of phosphorylcholine-tuftsin.
Shoenfeld* teaches of a method of treating prevented disease associated with pathological inflammation comprising administering a phosphorycholine-tuftsin conjugate (see claim 1). Shoenfeld* teaches the dosage of 30 ug/ml for reducing inflammation (see paragraph 0133) which meets the limitations of a very low dose as described by Applicants in paragraph 0042 of the specification.
It would have been obvious before the effective filing date of the claimed invention to administer the phosphorycholine-tuftsin conjugate of Shoenfeld to the eye for treatment of Uveitis given that Uveitis is inflammation of the eye as taught by Shoenfeld and delivery of the anti-inflammatory agent to the site of inflammation (the eye) would be beneficial in treating Uveitis.  There is a reasonable expectation of success given that Shoenfeld teaches topical treatment and treating Uveitis which is a disease of the eye.  
Furthermore, Steroid treatments are well known for the management of patients with ocular inflammation especially with uveitis.  Jabs teaches that while corticosteroids  represent one of the mainstays in the management of patients with ocular inflammation, in many patients the severity of the disease, the presence of corticosteroids side effects or the requirement for doses of systemic corticosteroid is highly likely to result in corticosteroid complications and this supports the rationale for other immunosuppressive drugs (for example, antimetabolites, T-cell inhibitors and alkylating agents) being used in the management of these patients (see Abstract, table 3).  Jabs also discloses that in multifocal choroiditis with panuveitis, corticosteroid treatment has  a high rate of side effects (see page 505, right hand column, last paragraph to page 506, left column, line 2).  Regarding claim 21, prednisone is a common steroid used for treatment of ocular inflammation (see table 2).    The tuftsin conjugate of Schoenfeld and Shoenfeld* can also be used as an anti-inflammatory agent for the same purpose.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skilled in the art would have been motivated to combine the two each known to be useful for the same purpose, with a reasonable expectation that at least here will be an additive effect.
Regarding the limitation of reducing a dose of steroid in a patient suffering from ocular inflammation via administering the phosphoryl-tuftsin conjugate in instant claims 2 and 22, it would have been obvious to optimize the amounts of both the steroid and phosphoryl-tuftsin conjugate to achieve optimal reduction in inflammation and to reduce the amount of steroid in way that prevents rebound ocular inflammation and minimizes side-effects.   Both are considered result effective variables and it would have been obvious to administer the least amount of corticosteroids possible (optimal reduction) to minimize known side-effects of corticosteroids in patients with ocular inflammation.  Given that phosphoryl-tuftsin was shown to be effective in reducing inflammation and disease severity with Uveitis (See Example 15, figure 18 of Shoenfeld) and similar to that of known uveitis drugs (CycA) it would be obvious to reduce the amount of steroid administered to achieve optimal therapeutic effectiveness with minimal side effects.  Regarding the limitation of reducing the steroid by at least 10%, dose tapering of prednisone usually starts at 25% (See table 2 of Jabs).  Jabs teaches that too rapid of tapering could result in rebound ocular inflammation (See page 494, right hand column, first paragraph).  
	Regarding the functional limitations of “wherein said reducing a dose of a steroid comprises reducing inflammation in said eye that is equal to or greater than a reduction in inflammation induced by a non-reduced dose of steroid” (claim 8); “wherein said reducing inflammation comprises reducing secretion of at least one pro-inflammatory cytokine in said eye of said subject” (see claim 9); “wherein said pro-inflammatory cytokine is TNFa” (claim 10); Shoenfeld in view of Shoenfeld* and Jabs teach the same method of the instant claims including the same conjugate being administered to the same patient population and thus, these effects will inherently occur as a result of practicing the method of Shoenfeld in view of Shoenfeld* and Jabs.  In addition, Shoenfeld specifically teaches that the TD-PC conjugate has pro anti-inflammatory promoting properties (see Figure 16 for example).
Regarding claims 4 and 6, Shoenfeld teaches wherein the Phosphorylcholine and Tuftsin are linked and comprises a spacer, wherein the spacer is Glycine-tyrosine (see claim 7, Table 1, SEQ ID NO: 12).
Regarding claim 14, Shoenfeld specifically teaches treatment of Uveitis (see Figure 18, page 9, figure 18 description).
Response to Applicant’s Arguments
Applicant argues that “a skilled artisan would not know the particular benefit presented by the use of TPC, and its surprising synergism with steroids. The surprising benefit provided by TPC renders this particular combination non-obvious even in light of the cited teachings. As can be seen in Figure 2, 1 uM of the steroid dexamethasone greatly and significantly reduces the expression of the anti-inflammatory cytokine IL-10 in PBMCs. The Office Action asserts that "[i]t is unclear here if there is an actual statistically significant decrease compared to control (PBS) in the amount of IL-10." (Page 11, lines 9-11) However Figure 2 clearly shows that the decrease observed with steroid treatment is significant and highly so. On the top of the figure there is a line drawn from the PBS and over the next 3 columns. Each column has above it "**" which the figure legend indicates corresponds to a p value of <0.01. The third of these columns is the steroid alone treatment. Thus, Figure 2 shows that not only is the reduction in IL- 10 as compared to PBS statistically significant, but that it is highly so, with a p Value below 0.01 and not just 0.05. The combination with TPC returns IL-10 levels to that of control and this increase as compared to steroid alone is also shown to be statistically significant ("*", p value <0.05).   The Office Action points out that TPC was known from Shoenfeld to increase IL-10. This is so, however, it was not previously known in the art that steroids decrease IL-10 levels. Jabs teaches a number of steroid side effects, but reduction of IL-10 levels is not one of them. As this deleterious effect of steroids was not previously known, the surprising effect of steroid combination with TPC could not have been known or inferred from the cited art. Another way of saying this is that a skilled artisan would not have been motivated to specifically combine TPC with steroids because the IL-10 benefit known to be produced by TPC did not have any specific application with steroids because it was not known that steroids decreased IL-10. Any reading of the cited art that asserts that it would be obvious to increase IL-10 due to steroid reduction of IL- 10 is purely a hindsight argument that is integrating the surprising findings of the instant application. As this surprising synergistic effect that improves the efficacy of steroids was not known, claim 2 and all its dependent claims are inventive. The Office Action also asserts that the scope of the claims must match the scope of the surprising results and that the dose of TPC administered to achieve IL-10 levels returning to normal is not recited in the claim. Without acquiescing to the validity of the rejection and solely in order to expedite prosecution, claim 2 has been amended to recite that the composition comprises "a therapeutically effective dose" of TPC. The dose used in Figure 2 is a comparable dose to that used to achieve TPC's anti-inflammatory effect. Further, effective doses of TPC are known in the art and shown in the instant application, as such the claims are commensurate in scope with the data presented.
Applicant’s arguments have been fully considered but not found persuasive.  First the Examiner would like to point out that Figure 2 is described as follows “TPC enhances the anti-inflammatory effect of steroids. A bar graph showing the effect of IL-4/IL-13, TPC, dexamethasone and dexamethasone+TPC on IL-10 secretion by macrophages. *—P<0.05, **—P<0.01”.  However, the description does not described what groups were compared.  Nevertheless, Applicants state that the Bars over the columns indicate a statistical significance as compared to control (PBS) and the Bar over Dexa alone and Dexa plus TPC indicates a difference between these two groups.  However, there is not comparison between the DEXA+TPC group and Control and Applicants are stating that TPC rescues the effect of DEXA however, this statistical assertion is not shown.  Nevertheless, the Examiner disagrees that it is unexpected that DEXA decreases IL-10 expression and that TPC increases IL-10.  As stated in the previous office action, Shoenfeld teaches that TPC increased IL-10 compared to PBS (see Figure 5, which shows a robust increase in IL-10).  Furthermore,  Cannarile (International Journal of Immunopathology, 1997, see attached reference) teaches that dexamethasone down regulated IL-10 expression (see abstract).    Thus, the fact that including TPC with DEXA would increase IL-10 as compared DEXA alone is not surprising.   
Regarding Applicants argument that including ““therapeutically effective amount” is enough to place the claims in scope with any potential unexpected results, the Examiner disagrees.  Applicants specification states “The term “therapeutically effective amount” refers to the amount of the conjugate effective to treat a disease or disorder in a mammal. The term “a therapeutically effective amount” refers to an amount effective, at dosages and for periods of time necessary, to achieve the desired therapeutic or prophylactic result. The exact dosage form and regimen would be determined by the physician according to the patient's condition” (see paragraph 0041).  Thus, this limitation is not defined by a specific dosage.    Shoenfeld teaches a method of treating uveitis comprising administering a conjugate comprising Tuftsin and phosphorylcholine (See Example 15). Shoenfeld discloses wherein the conjugate can be administered topically.  Shoenfeld does teach a concentration of TD-PC of 5 ug/mL (see Example 13) that increased anti-inflammatory cytokines (see Figure 16) thus meeting the limitation of a “therapeutically effective dose”.

Claims 2, 4, 6,  8-10, 14, 16-17, 21-22 are/remain rejected under 35 U.S.C. 103 as being unpatentable over Shoenfeld (WO2017094014 A1, cited previously) in view of Shoenfeld* (US20160193350 A1, cited previously) and Jabs (Am J Ophthalmol. 2000 Oct;130(4):492-513, cited previously) as applied to claims 2, 4, 6,  8-10, 14, 21-22 above in further view of ANDRONOVA  (WO1996009063 A1, cited previously) and McGhee (Drug Safety 2002; 25 (1): 33-55, cited previously).
The teachings of Shoenfeld in view of Shoenfeld* and Jabs are described in the above rejection.  The combined teachings are silent to the formulation is an ocular formulation and in the form of an ointment. 
However, Andronova use of conjugates comprising tuftsin in ocular formulations (see claim 23, abstract, claim 1).  Andronova teaches wherein the peptides when used topically to the eye can be in form of an ointment (see page 26, lines 22-26).
McGhee teaches that “Topical drops and ointments remain the primary methods for administration of ocular corticosteroids” (see abstract).  McGhee further teaches “a number of preparations and techniques have been developed to maximize anti-inflammatory effectiveness and yet minimize local ocular and systemic adverse events” (see last paragraph).
It would have been obvious before the effective filing date of the claimed invention to use the phosphorylcholine-tuftsin conjugate of Shoenfeld in view of Shoenfeld* and Jabs in an ocular formulation (eye drops or ointment) for delivery to the site of inflammation (the eye).  One of ordinary skill in the art would have been motivated to do so given that eye drops and/or ointments are routinely used to deliver anti-inflammatory drugs to the eye to reduce systemic side effects.  There is a reasonable expectation of success given that Shoenfeld teaches topical treatment, Andronova teaches ocular formulations for the eye comprising Tuftsin and McGhee teaches ocular formulations comprising anti-inflammatory drugs such as prednisone for treatment of ocular administration to prevent unwanted systemic effects.
Regarding claim 17, Shoenfeld teaches wherein the formulation can comprise cellulose which is considered a viscosity enhancer (see page 21, lines 1-2).



Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.


Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654